TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-07-00042-CR
                                   NO. 03-07-00043-CR



                                 Joe Louis Ruiz, Appellant

                                             v.

                                The State of Texas, Appellee




                                   NO. 03-07-00044-CR



                                Jose Louis Ruiz, Appellant

                                             v.

                                The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
                  NOS. A-06-0707-S, A-06-0708-S & B-04-1112-S
            HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                          MEMORANDUM OPINION


              A jury found appellant Joe (Jose) Louis Ruiz guilty of aggravated assault with a

deadly weapon (cause number A-06-0707-S) and assault on a family member, subsequent offense
(cause number A-06-0708-S). See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2), § 22.02(a)(2)

(West Supp. 2007). The trial court assessed punishment for the aggravated assault at imprisonment

for twenty years and for the family assault at imprisonment for seven years. In addition, the court

adjudicated appellant guilty of burglary of a building, an offense to which appellant had previously

pleaded guilty and for which he had been placed on deferred adjudication supervision (cause number

B-04-1112-S). See id. § 30.02 (West 2003). The court assessed punishment for the burglary at 730

days in state jail.

                 Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeal.

Counsel’s motion to withdraw is granted.




                                                 2
              The judgments of conviction are affirmed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: January 9, 2008

Do Not Publish




                                              3